Exhibit 10.1

 

 

DISTRIBUTION AGREEMENT

 

 

between

 

 

Senseonics Incorporated

20451 Seneca Meadows Parkway

Germantown, MD 20876-7005

USA

 

“SENSEONICS”

and

 

 

Roche Diagnostics International AG

Basel Branch Diabetes Care

Peter Merian-Weg 4

4052 Basel

Switzerland

 

and

 

 

 

Roche Diabetes Care GmbH

Sandhofer Strasse 116

68305 Mannheim

Germany

 

 

collectively “ROCHE”

 

 

 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



RECITALS

WHEREAS, SENSEONICS develops, manufactures and intends to market products
related to continuous glucose monitoring.

WHEREAS, ROCHE is a company with global business activities in the Diabetes Care
market.

WHEREAS, SENSEONICS and ROCHE (the “Parties”, or individually a “Party”) desire
to have SENSEONICS manufacture and supply to ROCHE a continuous glucose
monitoring product and to have ROCHE exclusively distribute and sell the
continuous glucose monitoring product in the Territory under the terms and
conditions stated herein.

WHEREAS, the Parties intend to start the initial distribution in the Territory,
stating that further countries may be added to the distribution set-up.

NOW, THEREFORE, for and in consideration of the promises and the covenants
contained herein, the Parties hereto do hereby agree as follows:

1.               DEFINITIONS

In addition to the terms defined elsewhere in this Agreement, the following
words and phrases, whenever capitalized in this Agreement, shall have the
following meanings:

1.1“Affiliate” shall mean

(a) an organization which directly or indirectly controls a Party to this
Agreement;

(b) an organization which is directly or indirectly controlled by a Party to
this Agreement; or

(c) an organization which is controlled, directly or indirectly, by the ultimate
parent company of a Party.

Control as per a) to c) is defined as owning fifty percent or more of the voting
stock of a company or having otherwise the power to govern the financial and the
operating policies or to appoint the management of an organization.

With respect to ROCHE the term “Affiliate” shall not include [***], unless ROCHE
opts for such inclusion of [***] by giving written notice to SENSEONICS.

1.2“Anti-Corruption Laws” shall mean all applicable laws, regulations, orders,
judicial decisions, conventions and international financial institution rules
regarding corruption,

 





2

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



bribery, ethical business conduct, money laundering, political contributions,
gifts and gratuities, or lawful expenses to public officials and private
persons, agency relationships, commissions, lobbying, books and records, and
financial controls.

1.3“Applicable Laws” shall mean any and all laws, rules, regulations,
directives, and guidance of any governmental authority in the Territory
pertaining to the development, manufacture, extrusion, packaging, labeling,
storage, marketing, sale, distribution or intended use of a Product, as amended
from time-to-time.

1.4“Customer” or “HCP” shall mean a Third Party healthcare provider that
maintains its principal place of business in the Territory and that acquires a
Product for use by a patient in the Territory in the Field and not for further
redistribution, remarketing or leasing to any other person or entity.

1.6“Effective Date” shall mean the date of the last Party to execute this
Agreement.

1.7“EULA”  shall mean that certain end user agreement or agreements between
SENSEONICS and Customers or their patients or caregivers with respect to an App
or any cloud-based service that SENSEONICS offers directly to Customers,
patients, caregivers or other Third Parties. 

1.8“European Union” means the economic, scientific and political organization of
the European Union member states as it may be constituted from time to time,
which as of the Effective Date consists of Austria, Belgium, Bulgaria, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden and the United Kingdom of Great
Britain and Northern Ireland and that certain portion of Cyprus included in such
organization.

1.9“Excess Quantity” shall mean a quantity equal to [***] of the then current
binding forecast of the Products for the applicable time period.

1.10“Field” shall mean an implantable sensor for continuously monitoring glucose
in humans with diabetes.

1.11“Price” shall mean the price to be paid to SENSEONICS listed in Exhibit 4,
denominated in EUR.

1.12“Product” shall mean each of the tangible products listed on Exhibit 1 of
this Agreement, manufactured by or on behalf of SENSEONICS pursuant to this
Agreement for supply to ROCHE. Exhibit 1 may be amended from time to time in
accordance with the terms hereof.

 





3

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



1.13“Product App” or “App” shall mean the software application(s) listed on
Exhibit 1 of this Agreement, developed by or on behalf of SENSEONICS, and
related support and other cloud-based services, if any, offered by SENSEONICS in
connection therewith.

1.14“ROFN Territory” shall mean all countries and territories of the European
Union, but expressly excluding the countries in the Territory, Sweden, Norway,
Denmark, Switzerland, the UK, France and Finland.

1.15“Specifications” shall mean those products, labeling and performance
specifications for each of the Products that are to be purchased and supplied
under this Agreement, as set forth in Exhibit 2 attached hereto and made a part
hereof, and as such Exhibit 2 may be amended from time to time in accordance
with the terms hereof.

1.16“Territory” shall mean the countries agreed upon in Exhibit 3.

1.17“Third Party” shall mean a party other than ROCHE, SENSEONICS or their
Affiliates.

1.18“User Documentation” shall mean the user documentation furnished to ROCHE by
SENSEONICS for distribution along with the Products to Customers.

2.                 PURCHASE, SALE AND SUPPORT

2.1               Purchase and Sale.

(a) During the term of this Agreement and subject to the terms contained herein,
ROCHE shall have the exclusive right, but not the obligation (except for the
Minimum Requirements and the binding portion of any forecast submitted as set
out in Section 3.2 (a)), to purchase all of ROCHE’s requirements of the Products
in the Territory from SENSEONICS and SENSEONICS shall manufacture (or have
manufactured) and supply to ROCHE at the agreed Price such quantities of the
Products as ordered by ROCHE hereunder. The Products available to ROCHE for
purchase from SENSEONICS are listed in Exhibit 1 of this Agreement, which may be
amended by written agreement of the Parties from time to time during the term of
this Agreement.  Notwithstanding anything to the contrary, any software embedded
in a Product is licensed to Roche and its Affiliates and its Customers, not
sold, to the extent permitted by Applicable Law. The Products shall reference or
utilize Apps that can be licensed by SENSEONICS to Customers under the EULA in
connection with the Products.

(b) Subject to the terms of this Agreement, including the Minimum Requirements,
SENSEONICS acknowledges and agrees that ROCHE shall have the exclusive right to
market, offer to sell and sell the Products solely to any Customer in the
Territory and solely for use by such Customer in the Territory in the Field, and
ROCHE hereby accepts such





4

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



appointment and agrees to promote and sell the Products on the terms and
conditions set forth herein. For the avoidance of doubt, Customer’s use of
Product outside the Field shall not lead to any responsibility or liability of
ROCHE. Except as provided otherwise in this Agreement, SENSEONICS shall not, as
far as such limitation is consistent with Applicable Law, directly or indirectly
market, offer to sell or sell, or assist any Third Party in marketing, offering
to sell or selling the Product to any Third Party in the Territory for use in
the Field.  Nothing herein shall limit SENSEONICS or any Third Party app store
from marketing, offering, licensing, or selling the Apps in the Territory or
Field for products that are same as or similar to the Products that were
procured outside of the Territory or intended to be sold outside the
Territory.  ROCHE shall not, as far as such limitation is consistent with
applicable law, actively market, and offer to sell or sell the Product outside
the Territory and/or for use outside of the Field.  If ROCHE receives any
unauthorized order from a prospective purchaser outside the European Economic
Area (EEA), ROCHE shall promptly refer that order to SENSEONICS and shall not
accept any such orders.

(c) The Parties agree, that SENSEONICS shall offer ROCHE a one-time right of
first negotiation (“ROFN”) to exclusively negotiate a distribution arrangement
for the ROFN Territory as provided in this Section 2.1(c). SENSEONICS shall
provide ROCHE with written notice prior to negotiating any distribution
agreement with a Third Party for any country(ies) within the ROFN Territory.
ROCHE shall have a period of thirty (30) days to provide SENSEONICS with written
notice that it desires to exercise its ROFN with respect to such country. If
ROCHE exercises its ROFN within such thirty (30) day period, then the Parties
shall, for a period of up to one hundred twenty (120) days, negotiate
exclusively in good faith on the terms and conditions of a distribution
agreement for the Product in such country(ies) within the ROFN Territory. If
ROCHE either does not exercise its ROFN within the thirty (30) day period or the
Parties do not execute a distribution agreement within the one hundred twenty
(120) day negotiation period (for whatever reason), then ROCHE shall no longer
have exclusive negotiation rights with respect to such country(ies). The parties
agree and acknowledge that (i) the ROFN shall not apply to any sale transaction
of SENSEONICS (whether by merger, stock sale, asset transaction or otherwise)
and (ii) the entry of a definitive agreement for the ROFN territory shall be at
the sole and absolute discretion of the Parties and no obligation other than the
negotiation right is expressed or shall be implied. 

(d) ROCHE shall be solely responsible for all costs incurred by marketing,
offering to sell or selling the Products in the Territory as specified in
Section 2.2.

(e) Subject to the terms and conditions of this Agreement, SENSEONICS grants to
ROCHE a nonexclusive, non-transferable, revocable (in accordance with any
termination/expiration of this Agreement), payment-bearing license (which is
covered by the Price) to: (i) distribute Products containing software embedded
therein (in executable code only), in each case solely (a) as embedded with the
Product, (b) in the form and with the branding and attribution

 





5

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



provided by SENSEONICS, and (c) to one or more Customers in the Territory; (ii)
make available the Apps or provide a link thereto through a Third Party app
store to Customers, subject to a EULA, (iii) distribute one copy of the User
Documentation (in its original form) with each Product distributed as permitted
herein; and (iv) use a reasonable number of copies of the embedded software
within the Product and the App (in each case, in executable code only) and the
User Documentation solely on an internal basis and solely for the purposes of
(a) conducting Product and App demonstrations for potential Customers in the
Territory and (b) providing support services to those Customers that receive the
Product from ROCHE.

(f) ROCHE shall not sublicense the rights set out in subsection (e)(i) and (ii)
above or otherwise appoint one or more Third Party subdistributors without
SENSEONICS’s prior written consent, such consent not to be unreasonably withheld
or delayed.

(g) ROCHE acknowledges that the Products, Apps, and their structure,
organization, and source code constitute valuable trade secrets of SENSEONICS
and its suppliers.   Accordingly, ROCHE shall not, and shall not permit or
authorize any third party, to  (i) modify, adapt, alter, translate, or create
derivative works from any Products or Apps; (ii) merge any Products or Apps with
other software; (iii) distribute, sublicense, lease, rent, loan, or otherwise
transfer any Products or Apps to any Third Party (other than the sale to
Customer in accordance with this Agreement); or (iv) reverse engineer (except to
the extent permitted by Applicable Law), decompile, disassemble, or otherwise
attempt to derive the source code for any Products or Apps; or (v) use any
software or firmware embedded in a Product in connection with any other product,
unless in each case, such restriction is not permitted under Applicable
Law.  ROCHE shall not remove, alter, or obscure in any way any proprietary
rights notices (including copyright notices) of SENSEONICS or its suppliers on
or within any copies of the Products, Apps or the User Documentation.   The
Products to be offered for sale and/or sold by SENSEONICS to ROCHE under this
Agreement are subject in each and every case to the condition that such sale
does not convey any license, expressly or by implication, to manufacture,
duplicate or otherwise copy or reproduce any of the Products or any software or
Apps relating thereto.  Except as otherwise may be expressly permitted in this
Agreement with respect to translations of labeling and country-specific
packaging for the Product, ROCHE shall not make any changes, alterations,
modifications or additions to the Products or Apps without prior written
approval of SENSEONICS, which approval SENSEONICS, in its sole discretion, can
withhold.  ROCHE shall take reasonable  steps to include in its marketing
materials, or otherwise inform purchasers of, the restrictions contained in this
paragraph.

(h) ROCHE acknowledges and agrees that nothing in this Agreement shall give it
the right to conduct, directly or indirectly, any research or development
activity (including any clinical development) using the Products or Apps,
including the evaluation of the Products or any Apps for use in additional
fields or applications, and it shall not sell or make available the Products or
any Apps for any such purpose, without the prior written approval of
SENSEONICS.  In the event that ROCHE becomes aware that a Third Party desires to
purchase or use Products or Apps for such purpose, ROCHE shall promptly notify
SENSEONICS of such potential activities.

 





6

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



2.2Support.

(a) ROCHE shall be responsible for first level customer contact and technical
support of the Products and Apps in the Territory.  The ROCHE support of
SENSEONICS Products and Apps is limited to Product issues and related
troubleshooting steps, as described in the most recent troubleshooting guides
(TSG), provided by SENSEONICS for each SENSEONICS Product and App.  Customer
complaints will be handled by ROCHE and SENSEONICS as described in Section 5.6
and in accordance with all Applicable Laws.

ROCHE shall provide such support in a timely manner and in accordance with
ROCHE’S existing standard technical support response and resolution timing
requirements.

(b) SENSEONICS shall reasonably cooperate with ROCHE on the promotion and
marketing of the Product in the Territory as and to the extent provided in this
Agreement or any mutually agreed marketing plan. SENSEONICS shall provide ROCHE
at regular intervals (as mutually agreed by the Parties) with a copy of
SENSEONICS’ then current available printed and online marketing material in
English that are applicable to the Products and Apps to further the goals of
this Agreement. These marketing materials are to be provided for free.
Duplication, adaptation and translation costs for use in the Territory will be
borne by ROCHE.  ROCHE shall distribute Products with all packaging, warranties,
disclaimers, patient consent forms, User Documentation and product information
as designated by SENSEONICS, ROCHE may translate any such materials into the
local country language(s) of the Territory; provided, that all final copies of
any such translated materials shall be provided to SENSEONICS in advance of any
use by ROCHE for review and written approval. This approval shall be given to
ROCHE within ten (10) days. In no event shall SENSEONICS assume any liability
for materials created or modified by ROCHE.

(c) During the term, ROCHE shall have the limited right and royalty-free license
to include the SENSEONICS trademarks and a description or image of the Products
or Apps on its websites solely for the purpose of distributing the Product as
provided herein. Use of the SENSEONICS’ trademarks as permitted under this
Agreement shall be subject at all times to all usage guidelines provided to
ROCHE by SENSEONICS and all goodwill associated therewith shall inure to the
benefit of SENSEONICS.  ROCHE may reference, wherever suitable, to SENSEONICS’
website including, without limitation, through a website linking. References or
links can be made to a specific web-page if SENSEONICS indicates a specific URL.
ROCHE shall not be liable for any content on web-pages that can be accessed via
such links.

(d) SENSEONICS shall use commercially reasonable efforts to support ROCHE in
distributing the Product to HCPs deemed necessary by the Parties. ROCHE may
promote the Products and Apps through its direct sales force or otherwise as it
may determine from time to time, in its sole discretion, but at all times in
accordance with this Agreement.

(e) SENSEONICS shall provide Clinical Science Managers resources at its own cost
to ROCHE for training physicians on the implantation of the Senseonics sensor to
allow ROCHE to market, offer to sell or sell the Product.  The Clinical Science
Managers shall be

 





7

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



able to communicate in English or German. The training provided under this
Section 2.2(e) to physicians will be conducted in the applicable local language
and may be done through the use of translators.

(f) SENSEONICS shall be responsible for offering and making available the App in
applicable Third Party app stores on a mutually agreed date that will be
scheduled to occur on the earlier of (i) the day before the communicated start
date of the trainings for HCPs, or (ii) the first scheduled day for a commercial
sale of Product by ROCHE, as made known to SENSEONICS. SENSEONICS shall be
responsible to offer necessary updates in the respective app stores. SENSEONICS
shall be responsible for the App’s compliance with data privacy laws in the
Territory. SENSEONICS represents and warrants that the App was designed to store
sensitive patient data locally on the patient’s device (e.g., smartphones), and
was not designed to transfer sensitive patient data to SENSEONICS or its
designee, unless specifically initiated or approved by the patient.  SENSEONICS
assumes no liability, and makes no representation or warranty, regarding any use
or transfer of all or certain data initiated by the Customer or their patients.

3.              PRICE, ORDERS, PRODUCT SUPPLY

3.1Price.

(a) SENSEONICS shall charge ROCHE, and ROCHE shall purchase from SENSEONICS the
quantities of Products ordered pursuant to this Agreement at the Price for each
of the Products as set forth in Exhibit 4.  The Prices do not include sales,
use, excise, value added, transfer or any other taxes or duties levied or
assessed by any governmental authority within the Territory, all of which shall
be paid by ROCHE.  All import and export licenses, consents and approvals for
Roche’s distribution of the Product shall be obtained by ROCHE at its own
expense.  When SENSEONICS has the legal obligation to collect such taxes, the
appropriate amount shall be invoiced to ROCHE and paid by ROCHE (in addition to
the Price) within forty-five (45) days unless ROCHE provides SENSEONICS with a
valid tax exemption certificate authorized by the appropriate taxing authority.

(b) The Price and the volumes for each Product shall be re-negotiated in good
faith between the Parties upon written request of either Party in the event that
reimbursement for the Product is denied, changed or cancelled, taking also into
account the changes in production costs and the changes in the end user prices.
Until such time as the Parties agree on any such re-negotiated Price for each
such Product, the current Price shall remain in effect.  The Parties shall
review market price/reimbursement in each country one year after the Effective
Date and review whether these allow the targeted margins for ROCHE. If this is
not the case, the Parties shall negotiate price adjustments in good faith. If
market price/reimbursement is deemed too low by ROCHE and SENSEONICS is not in a
position to lower product prices to allow for the desired margins, ROCHE may
terminate this Agreement in line with Section 10.2.





8

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



3.2Forecast and Orders.

(a)ROCHE shall furnish to SENSEONICS a rolling forecast in four month increments
(by May 1st, September 1st and January 1st) for the quantities of the Products
that ROCHE intends to order during the twelve (12) month period referenced
therein. The forecast period shall commence with the first day of the succeeding
period. The first four (4) months of each such forecast shall constitute a
binding commitment upon ROCHE to purchase each of the Products in the quantities
indicated in the forecast for such first four (4) months, pursuant to the
purchase orders submitted by ROCHE to SENSEONICS in accordance with Section
3.2(c). The remaining eight (8) months of such forecast shall merely represent
reasonable estimates for planning purposes only and shall not obligate ROCHE to
purchase the Products or quantities therein.

(b) Each calendar year during the term, ROCHE shall purchase no less than the
minimum quantities of each Product per country in the Territory (“Minimum
Requirement”) as set forth on Exhibit 4 for such calendar year.  Minimum
quantities which exceed the annual Minimum Requirement per country in the
Territory shall be deducted from the Minimum Requirement for such applicable
country in the Territory for the remaining years.

(c)The quantity of Products in the initial purchase order shall be agreed upon
by the Parties in writing until the described rolling forecasting process
begins.

(d)ROCHE shall place each purchase order with SENSEONICS for the Products to be
delivered hereunder in writing. Each such purchase order shall constitute a
binding obligation upon ROCHE and shall be confirmed by SENSEONICS within [***]
from receipt of the purchase order, such confirmation to include information on
the expected delivery date. SENSEONICS hereby guarantees an [***] delivery of
the Products (for quantities ordered that are equal to or less than the then
current forecast quantity plus the Excess Quantity) from the receipt of each
purchase order. SENSEONICS may use the Safety Stock of the Products maintained
in Section 3.4 to meet Excess Quantity orders. For orders of the Products that
exceed the then current rolling forecast plus the Excess Quantity, SENSEONICS
shall use its reasonable efforts to meet the [***] delivery date for such orders
and shall reasonably adapt its production capacity accordingly to the extent
reasonably practicable, but failure to deliver any such quantities of Products
by such delivery date shall not constitute a breach of this Agreement by
SENSEONICS. SENSEONICS shall deliver those Products that are designated by
SENSEONICS as sensors (“Sensor Products”) to ROCHE with at least [***] of shelf
life. Sensor Products delivered with less than [***] of remaining shelf life at
the time of delivery will be exchanged for free by SENSEONICS. The foregoing
shall be ROCHE’s sole remedy and SENSEONICS’ sole obligation and liability with
respect to Sensor Products not containing the minimum shelf-life at the time of
delivery to ROCHE.

(e)All purchase orders shall be subject to the terms and conditions contained
herein, and nothing in any purchase order or any other document submitted by
ROCHE to SENSEONICS shall in any way modify, add or delete any terms or
conditions to those contained in this Agreement.

 





9

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



3.3Delivery and Invoicing.

(a)SENSEONICS shall ship the Products which are ordered by ROCHE pursuant to a
purchase order from SENSEONICS’s facility on a DAP basis (Incoterms 2010) to
ROCHE’s Germany/Raunheim facility [***] in accordance with the quantities and
delivery dates specified in ROCHE’s purchase orders

All deliveries shall comply with ROCHE’s shipping and pallet guidelines as set
forth in Exhibit 5.

(b)SENSEONICS shall invoice ROCHE for the Prices of the Products supplied under
ROCHE’s purchase order. ROCHE shall pay such invoice within sixty (60) days from
the end of the calendar month in which such Product was delivered to ROCHE.

All payments to SENSEONICS shall be made via wire transfer pursuant to the
following information:

 

 

Account Name:

XXXXXXXXX

Name of Bank:

XXXXXXXXX

Account No.:

XXXXXXXXX

Bank Code:

XXXXXXXXX

(c)Unless the Parties expressly agree in writing to use a different currency,
all invoices under this Agreement shall be invoiced and paid in EUR. The Parties
shall agree on an exchange rate(s) from United States Dollars into Euro. The
agreed exchange rate will be set once per calendar quarter based on the exchange
rate(s) documented in the Wall Street Journal on the 15th of the month (or the
business day before in the event the 15th is a Saturday, Sunday or public
holiday) previous to each calendar quarter. If the actual exchange rate deviates
for more than one point five per cent (1.5%) from the agreed exchange rate in a
calendar quarter, the agreed exchange rate shall be adapted accordingly becoming
effective for the next calendar quarter.

(d)Within thirty (30) days after the end of each calendar quarter during the
Term, ROCHE shall provide to SENSEONICS true and correct written reports of all
sales of Products in the Territory by ROCHE. Each such written report shall be
in a form and format reasonably acceptable to SENSEONICS with information
specifically identifying the Products sold (by Product and Customer type) during
such period, except to the extent expressly prohibited by Applicable Law.

3.4Safety Stock. Commencing six (6) months following the Effective Date and
throughout the term of this Agreement, SENSEONICS shall maintain a Safety Stock
of the primary sensor component (without the applied chemistry) necessary to
manufacture the Products, equivalent in quantity to the average of the last two
binding [***] periods of forecasts of Products (the “Safety Stock”); provided,
that SENSEONICS shall have a reasonable period of time to satisfy the Safety
Stock requirement associated with any material increase in ROCHE’s forecasted
amount of Product. Deliveries by SENSEONICS to ROCHE

 





10

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



may utilize sensors for Products taken from SENSEONICS’s inventory identified as
Safety Stock; provided, however, that SENSEONICS shall replenish the Safety
Stock, if necessary, as soon as reasonably practicable in order to maintain the
level of Safety Stock in accordance with the preceding sentence. SENSEONICS’s
Safety Stock shall be rotated with its regular inventory of sensors for the
Products.

3.5Failure to Supply. In the event that SENSEONICS is unable, or notifies ROCHE
that it is unable, for any reason (except for events of Force Majeure) to supply
quantities of the Products in accordance with Sections 3.2 and 3.3 for a period
of [***], ROCHE may, at its discretion and upon notice to SENSEONICS solely to
the extent to cover such failure to supply, (a) require SENSEONICS to supply the
undelivered Products at a future date agreed upon by the Parties in written
form; or (b) require SENSEONICS to provide access (by providing company names,
individual contacts and phone numbers) to SENSEONICS’s supplier(s) of the
Products, such that ROCHE may discuss with such supplier(s) the supply of the
Products that SENSEONICS is unable to supply; or (c) purchase such undelivered
Products, or reasonably similar products, from a Third Party supplier (in which
case the terms of this Agreement shall not apply to such Products). In the event
ROCHE elects either option (b) or (c), above, ROCHE shall be relived of any
obligation set forth in Section 3.2 to purchase such undelivered Products and
all corresponding purchase orders shall be deemed null and void.

4.              MANUFACTURE, QUALITY ASSURANCE, WARRANTY, LIABILITY AND STUDY
DATA

4.1Legal Manufacturer. As between the Parties, SENSEONICS shall be the
responsible legal manufacturer for all of the Products supplied by SENSEONICS to
ROCHE hereunder whether or not the Products are manufactured by SENSEONICS or a
Third Party on behalf of SENSEONICS. SENSEONICS represents and warrants to the
best of its ability that the manufacture of the Products and the manufacturing
facilities and processes used in the manufacture of the Products will, at the
time of manufacture of the Product, comply with all Applicable Laws.

4.2Product Warranty. SENSEONICS represents and warrants that with respect to
Products supplied by it to ROCHE under this Agreement:  (i) Sensor Products that
meet the minimum shelf-life pursuant to Section 3.2(c), shall, until expiry of
the corresponding expiration date for such Sensor Product, conform in all
material respects to the Specifications in effect at the applicable time of
manufacture of such Sensor Products and at the time of delivery to ROCHE be free
from defects in materials and workmanship; and (ii) Products that are designated
by SENSEONICS as transmitters (“Transmitter Products”), shall, for a period of
[***] from the date of delivery to ROCHE (“Warranty Period”), conform in all
material respects to the Specifications in effect at the applicable time of
manufacture for such Products

 





11

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



and at the time of delivery to ROCHE be free from defects in materials and
workmanship (collectively, the “Product Warranty”).   Notwithstanding anything
to the contrary, SENSEONICS shall not be liable with respect to any Product
labeling or package inserts to be provided or used by ROCHE or for any
noncompliance with the foregoing due to the acts or omissions of ROCHE or
failure to comply with any SENSEONICS’s written instructions regarding the
Product. This Product Warranty is expressly made contingent upon proper use of
Products in the application for which they were intended in accordance with any
instructions for use or labeling included with the Products.

4.3Testing. SENSEONICS shall test or cause to be tested each lot of the Products
manufactured by SENSEONICS for ROCHE hereunder before delivery to ROCHE. Each
lot shall be accompanied by a Certificate of Analysis (the “CoA”) which shall
provide part traceability for the Products. The CoA shall show a summary of the
testing results and have SENSEONICS’s quality representative’s signature and
date of approval.

4.4Labeling. SENSEONICS shall be responsible for all labeling of the Products in
accordance with SENSEONICS’ standard company practices and for the control of
such labels and label modification processes and documentation, provided that
ROCHE shall be responsible for providing SENSEONICS all Territory -specific
labeling specifications for the Product necessary for sale of the Product in the
Territory.  Such responsibilities of the Parties shall be carried out in full
compliance with Applicable Laws; provided, that, if Roche performs any labeling
in connection with any Roche product or app related to the Product or App, then
in no event shall SENSEONICS assume any liability for such labeling performed
solely by Roche.

4.5Changes to the Products. SENSEONICS shall notify ROCHE in writing of any
proposed material changes to the Products which materially affect the fit, form,
or function of the Products as established by the Specifications for each such
Product.

4.6Rejected Goods/Shortages.

SENSEONICS shall not accept any returns of defective Products except under the
following conditions:

(a)ROCHE shall notify SENSEONICS if any of the Products shipped by SENSEONICS
pursuant to this Agreement do not conform to the Product Warranty under Section
4.2(i) (regarding Sensor Products) or Section 4.2(ii) (regarding Transmitter
Products) or if there is any shortage in the quantity of any shipment of the
Products within five (5) calendar days of receipt of such shipment.

(b)Hidden defects (to the extent existing at the time of delivery of such
Products by SENSEONICS to the common carrier) that result in the Sensor Product
or Transmitter

 





12

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Product not conforming to the Product Warranty under Section 4.2(i) or Section
4.2(ii), respectively, must be notified by ROCHE to SENSEONICS within ten (10)
calendar days after discovery and in any event, no later than ten (10) calendar
days following the expiration of the applicable time period set forth in Section
4.2(i) or Section 4.2(ii) accordingly.

(c)In the event any non-conformance or defect is reported in accordance with
subsections (a) and (b) above, ROCHE shall send the applicable Product(s) to
SENSEONICS for its inspection. In the event that SENSEONICS confirms such
non-conformance, defect or shortage reported in accordance with subsections (a)
and (b) above, SENSEONICS shall, at its option, replace the applicable Products
or make up the shortage without undue delay after receiving such notice, at no
additional cost to ROCHE, or refund the purchase price for the non-conforming
Products and shall make arrangements with ROCHE for the return or destruction of
any rejected Products, such return shipping charges or costs of destruction to
be paid by SENSEONICS. Title to all returned Products shall belong to
SENSEONICS.

4.7Returned Products.

If any customer of ROCHE rejects or returns Products to ROCHE as a result of
performance problems or other deficiencies arising from a manufacturing defect
within the Warranty Period, ROCHE shall send the applicable Products to
SENSEONICS for its inspection. In the event SENSEONICS confirms such performance
problem or deficiency, then such Products shall be replaced by SENSEONICS at its
expense provided that ROCHE can demonstrate that the Products have been
transported, handled and stored according to the written instructions of
SENSEONICS. SENSEONICS shall in such circumstances also pay against invoice for
the transportation of such rejected or returned Products from customer sites to
SENSEONICS.

4.8Product Problems. SENSEONICS shall promptly notify ROCHE of lot failure,
manufacturing problems or similar problems that SENSEONICS reasonably determines
would, in any material way, negatively impact ROCHE’s ability to sell and
distribute the finished Products to its Customers.

4.9Sub-contracting manufacture.  In the event that SENSEONICS intends to
sub-contract the manufacture of the Products or significant components of the
Products to a Third Party (a “Subcontractor”) it shall notify ROCHE in writing.
The same applies in the event that SENSEONICS intends to exchange existing
subcontractors. The Parties agree that as of the Effective Date, SENSEONICS has
provided ROCHE with notice of its existing Subcontractors in a separate writing
and the notice requirement under this Section 4.9 is deemed satisfied with
respect to such Subcontractors.

4.10Study data.      SENSEONICS will provide ROCHE access to certain data of the
clinical study associated with the Conformity Assessment of the Product for the
purpose of

 





13

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



obtaining CE Mark upon receipt of the final study report from such study. This
includes the right for ROCHE to contact the study centers participating in such
study directly with respect to such data. SENSEONICS will facilitate the contact
between ROCHE and such study centers. With respect to such data, ROCHE shall
only have access to anonymized or pseudonymous patient data and shall have no
access to patient identifiers. All data to which ROCHE has access hereunder
shall constitute Confidential Information of SENSEONICS.

4.11Apps.  SENSEONICS’ representations and warranties with respect to the Apps
shall be as set forth in the EULA by and between SENSEONICS and the applicable
Third Party.  In no event will ROCHE provide to a Third Party any representation
or warranty with respect to any Apps.

4.12Representations and Warranties of Each Party.  Each Party hereby represents
and warrants to the other Party as of the Effective Date that:

(a)              such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

(b)              such Party has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;

(c)              this Agreement has been duly executed and delivered on behalf
of such Party, and constitutes a legal, valid, binding obligation, enforceable
against it in accordance with the terms hereof; and

(d)              the execution, delivery and performance of this Agreement by
such Party does not conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor violate any law or regulation of any court, governmental body
or administrative or other agency having jurisdiction over such Party.

4.13 Warranty Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NO
WARRANTIES, EXPRESS OR IMPLIED, ARE GIVEN IN RESPECT OF PRODUCTS OR THE APPS,
AND ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PURPOSE OUTSIDE
OF THIS AGREEMENT IS HEREBY EXPRESSLY DISCLAIMED. ANY ACTION FOR AN ALLEGED
BREACH OF ANY CONTRACT OF SALE OR OF THE ABOVE-STATED WARRANTY IN RESPECT OF
PRODUCTS SOLD BY SENSEONICS TO ROCHE OR WITH RESPECT TO ANY APP MUST BE
COMMENCED WITHIN ONE (1) YEAR AFTER THE CAUSE OF ACTION ACCRUE.

 





14

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



5.              REGULATORY MATTERS, PRODUCT QUALITY, INSURANCE

5.1Registration; Export. 

(a)SENSEONICS shall be responsible to obtain the CE mark for the Products and
Apps.

(b)SENSEONICS shall reasonably support ROCHE with any permits needed for the
importation, distribution and sale of the Products in the Territory, and safety
related requests that may be required by Applicable Law in the Territory.

(c)The Parties agree that all Products delivered under this Agreement may be
subject to foreign trade controls. The Parties shall strictly comply with all
applicable national and U. S. laws and regulations for the control of import,
export/ re-export, transfer, brokering and transit.

(d)In any case, SENSEONICS shall inform ROCHE about the respective number of the
Products according to the EU Dual-Use Regulation, the Commerce Control List
(CCL) of the U. S. Department of Commerce and/ or the U. S. Munitions List
(USML) of the U. S. Department of State. Additionally, upon ROCHE’s request,
SENSEONICS shall provide technical specifications of the Products to enable
ROCHE to classify the Products according to the relevant foreign trade control
and customs regulations.

(e)SENSEONICS shall be obliged to declare the origin of goods under customs law
pursuant to the export and customs regulations applicable in each case, e.g. on
the invoice, by means of a certificate of origin or a long-term declaration.
SENSEONICS shall promptly notify ROCHE unrequested in writing of any change of
origin. Where the Products fall within the scope of a convention for the
granting of tariff preferences, SENSEONICS shall be obliged to issue a written
declaration pursuant to the relevant free trade agreement, e.g. a long-term
supplier declaration or, in individual cases, a declaration of origin on the
invoice.

(f)In the event that for the import or export of goods additional official
documents are required for the designated use of the Products, SENSEONICS shall
be obliged to promptly procure or, respectively, to provide these documents to
ROCHE. ROCHE shall inform SENSEONICS of the applicable requirements.

(g)Any costs incurred from the obligations of a Party in this Section 5.1 shall
be borne by such Party.

5.2Regulatory Inquiries. Each Party shall keep the other Party informed of any
formal or informal inquiry relating to any of the Products sold hereunder by a
regulatory agency or national government or supranational authority in the
Territory.

 





15

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



5.3Inspection by ROCHE. Upon reasonable prior notice, SENSEONICS shall, from
time to time during the term of this Agreement, use commercially reasonable
efforts to allow or obtain allowance from any Subcontractor for representatives
of ROCHE to audit and inspect during regular business hours all facilities
utilized by SENSEONICS or Subcontractor in manufacturing, finishing, testing,
packaging, storing and shipping the Products sold to ROCHE under this Agreement,
provide reasonable access to all manufacturing quality control documentation,
and cooperate with such representatives in a reasonable manner. In addition,
SENSEONICS shall procure ROCHE letter(s) relating to Products to assist in
regulatory filings as is reasonably requested by ROCHE.

5.4Compliance with Laws. In performing this Agreement, each Party shall comply
with all Applicable Laws, including European Data Protection Directive
(Directive 95/46/EC), the German Federal Data Protection Act 1990, as amended,
social data protection according sec. 35 Social Code Book I, sec. 67-77 Social
Code Book X (the latter three only for the Territory of Germany) and all other
applicable data protection and privacy laws, and shall not be required to
perform or omit to perform any act required or permitted under this Agreement if
such performance or omission would violate the provisions of any such Applicable
Law. Without limiting the generality of the foregoing, each Party shall comply
with all Applicable Laws pertaining to the use, import, export, transport,
handling, storage, distribution, sales, and marketing, of the Products,
including all Anti-Corruption Laws as far as applicable. To the extent either
Party reasonably determines that Applicable Laws relating to the use, operation
or sale of a Product requires the cooperation of the other Party or the
provision of certain information or data from the other Party, then such Party
shall notify the other Party and the Parties shall discuss in good faith and
implement a reasonable process to comply with such Applicable Law.

5.5Government Inspection. SENSEONICS shall allow and ensure that any
Subcontractor shall allow authorized representatives of any regulatory authority
with jurisdiction over the manufacture and/or ROCHE’s marketing and distribution
of the Products to tour and inspect facilities utilized in the manufacture,
finishing, testing, packaging, storage, and shipment of the Products sold to
ROCHE under this Agreement, and will cooperate with such representatives in
every reasonable manner. ROCHE shall regard such items as “Confidential
Information” under the provisions of Article 8 herein. ROCHE shall allow
authorized representatives of SENSEONICS and any regulatory authority with
jurisdiction over the Products and/or the marketing, storage and/or distribution
of the Products to tour and inspect facilities directly involved in storage
and/or sale of Products by ROCHE under this Agreement, and will cooperate with
such representatives in every reasonable manner. SENSEONICS shall regard such
items as “Confidential Information” under the provisions of Article 8 herein. To
the extent SENSEONICS is required by any Regulatory Authority to provide
information relating to its distributors of Product in the Territory or access
to its

 





16

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



distributors in the Territory, ROCHE will comply with such requirements and will
make itself available consistent with the provisions of this Section 5.5.

5.6Customer Complaints.

 

The ROCHE local organization documents complaints upon receipt regarding the
Product or Apps according to the standard ROCHE Complaint Handling
procedures.  All complaints are handled by the ROCHE local organization
according to the current TSG in place. The ROCHE local organization notifies
SENSEONICS within two (2) business days of all complaints, and transfers the
documentation associated with the complaint, along with the information related
to the handling per TSG.  SENSEONICS will evaluate the complaints per the
Standard Operating Procedure (SOP) governed by their Quality Management System
(QMS).

 

Problems and issues not described in the product related TSG or any medical
complaints are to be directed to the SENSEONICS designated technical support
representative. For that purpose, the ROCHE local organization forwards the
customer’s contact information including a short problem description via agreed
communication channels to SENSEONICS (under consideration of local laws for
personal data protection). Thereafter the SENSEONICS designated technical
support representative is fully responsible to contact the customer, and if
required, to decide which of the complaint material should be sent for
investigation purposes.  SENSEONICS is responsible to submit a Manufacturer’s
incident report (in accordance with Section 5.7), when appropriate, to the
National Competent Authority for all medical complaints. The product
investigation process (and investigation result documentation) including
required Competent Authority communication is under full responsibility of
SENSEONICS. However, SENSEONICS shall keep ROCHE reasonably informed about any
such investigation process.

5.7Vigilance and Post-Market Surveillance. SENSEONICS is responsible for
reporting of medical incidents and recalls relating to the Products to the
competent authorities in accordance with all Applicable Laws. SENSEONICS is also
responsible for post-market surveillance and shall promptly notify ROCHE of any
relevant corrective actions or non-conformances relating to the Products or
Apps.

The ROCHE local organization ensures, that SENSEONICS is informed within two (2)
business days about possible reportable incidents as described in Section 5.6.

5.8Communication. SENSEONICS shall inform ROCHE of any product quality related
communication. ROCHE shall follow the actions reasonably requested by SENSEONICS
and provide such information immediately to its customers or customer service
organizations.

 





17

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



5.9Product recalls. In the event of a recall by SENSEONICS of one or more of the
Products, SENSEONICS shall notify ROCHE in writing in a timely manner prior to
making such recall. Each Party shall endeavor to reach an agreement with the
other regarding the manner, content and timing of any publicity to be given to
any recall in time to comply with any applicable regulatory requirements, but
such agreement shall not be a precondition to any action that a Party deems
required to protect users of the Products or to comply with any applicable
government orders. In the event SENSEONICS requests ROCHE to recall one or more
of the Products, ROCHE shall take all appropriate actions to recall such
Products. SENSEONICS shall bear the expenses, including, without limitation, all
reasonable out-of-pocket costs and expenses, associated with any recall required
by SENSEONICS or required by Applicable Law to the extent arising out of, based
on, or caused by failure of the Products to meet the applicable Product Warranty
or Specification.

5.10Insurance. ROCHE will obtain and maintain at its own cost and expense
appropriate insurance to cover its activities with respect to this Agreement,
including, without limitation, as applicable, product liability and commercial
general liability insurance, provided, that such insurance may be fulfilled
through  a program of self-insurance.  SENSEONICS shall name ROCHE as an
additional insured under its current product liability insurance policy or enter
into such agreement with an insurance company.  As soon as practicable after the
Effective Date, SENSEONICS shall provide ROCHE with a certificate of insurance
or equivalent, evidencing that (i) ROCHE has been added as an additional insured
under such policy for the sale of the Products; or (ii) SENSEONICS entered into
an agreement with an insurance company. Minimum coverage shall be [***]. In the
event of cancellation of such policy, SENSEONICS shall endeavor to provide ROCHE
with written notice of cancellation at least thirty (30) days prior to the
effective cancellation date, in which case ROCHE may terminate this Agreement
immediately unless comparable substitute insurance coverage is obtained by
SENSEONICS.

5.11Training.  SENSEONICS shall provide reasonable training of ROCHE’s sales
force, customer support and technical service personnel in preparation for and
within a reasonable period after the first commercial sale of Products by ROCHE
in amounts and scope as to be mutually agreed by the Parties in writing. ROCHE
and SENSEONICS will mutually decide upon the extent and type of training (such
as an in-person visit or electronic web-conference) before Products are provided
to HCP’s or patients. Unless otherwise mutually agreed by the Parties in
writing, the cost of any such training shall be borne by each Party as incurred
and such training shall be repeated as mutually agreed by the Parties for any
significant Product update and new Product release.  ROCHE shall ensure that all
of its employees who are engaged in the promotion and sales of the Product under
this Agreement are adequately trained with respect to the sales and support of
the Products. ROCHE shall, at its own expense, establish and maintain a sales,
marketing and distribution organization, and support

 





18

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



personnel of sufficient size to adequately and effectively market, sell and
support the Products in the Field in the Territory.

6.              INTELLECTUAL PROPERTY

6.1Use. SENSEONICS hereby covenants that during the term of the Agreement it
shall not sue nor otherwise attempt to enforce against ROCHE in the Territory
any patent rights which SENSEONICS now holds, or which SENSEONICS may acquire
hereafter under any patent that claims any of the Products or Apps sold by
SENSEONICS to ROCHE under this Agreement. ROCHE will have access under the terms
and conditions of this Agreement to all generally released products that are
developments or improvements to the Products and Apps that perform in
substantially the same manner as the Products and Apps; provided, that, any such
development or improvement that includes a sensor with an extended life shall be
subject to the terms and conditions of this Agreement only if the Parties can
agree on reasonable terms for such development and/or improvement.

6.2Ownership. The Parties acknowledge and agree that, as between the Parties,
except for ROCHE’s right to distribute the Products under the trademarks and
trade names of SENSEONICS as granted herein, all right, title and interest in
and to any intellectual property rights existing on or before the Effective Date
shall continue to reside solely in the ownership of the respective Party (or its
licensor) owning the right on or before the Effective Date. Any inventions made,
developed, conceived, or reduced to practice by SENSEONICS after the Effective
Date that directly relates to the Products or Apps, and any intellectual
property relating thereto, shall be owned solely by SENSEONICS. Such
intellectual property shall not affect ROCHE’s right to distribute the Products
or Apps. 

Any inventions made, developed, conceived, or reduced to practice by ROCHE after
the Effective Date that directly relates to the Products or Apps, and any
intellectual property relating thereto, shall be owned solely by ROCHE. ROCHE
hereby grants to SENSEONICS a nonexclusive, royalty-free, nontransferable,
non-sublicenseable license to such intellectual property owned by ROCHE to the
extent the intellectual property covers the first version of the Products and/or
Apps supplied to ROCHE by SENSEONICS for uses in the Products and/or Apps,
during the term of this Agreement.

ROCHE hereby grants to SENSEONICS an option to negotiate a nonexclusive,
nontransferable, non-sublicenseable license to intellectual property owned by
ROCHE which covers improvements of the above first version of Products and/or
Apps supplied to ROCHE by SENSEONICS for uses in improved Products and/or Apps,
during the term of this Agreement.

6.3Third Party Infringement.  ROCHE shall promptly notify SENSEONICS in writing
of any patent or copyright infringement or unauthorized use or misappropriation
of

 





19

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



SENSEONICS trade secrets or trademarks in the Territory of which ROCHE becomes
aware.  SENSEONICS shall have the exclusive right in its sole discretion to
institute (and to settle) any proceedings against any Third Party relating to
any such infringement or misappropriation. ROCHE shall cooperate fully with
SENSEONICS in any legal action taken by SENSEONICS against such Third Parties in
the Territory. Upon SENSEONICS’s request and at SENSEONICS’s expense, ROCHE
shall have the right, but not the obligation, to be joined as a party plaintiff
and shall cooperate in the pursuit thereof, as is reasonably necessary.
SENSEONICS shall have the sole right to control prosecution of such action, but
SENSEONICS shall keep ROCHE informed on a regular basis as to the status of such
proceeding. Any monetary damage that will be adjudicated in favor of SENSEONICS
as a result of such infringement or misappropriation shall, after deduction of
reasonable attorney’s cost which remain uncompensated by the infringer, be
shared equally between SENSEONICS and ROCHE if the Parties have previously
agreed to share the attorneys’ fees. Otherwise all costs for such enforcement
actions shall be borne by SENSEONICS and all recoveries shall be retained by
SENSEONICS.

6.4Intellectual Property Warranty and Indemnity.

(a)As of the Effective Date, SENSEONICS represents and warrants to ROCHE that
(i) to its actual knowledge based on due care, the manufacture, distribution,
sale, offer for sale, marketing, import, possession or use of any of the
Products or Apps does not constitute an infringement of any valid patent of any
Third Party in the Territory, (ii) to its actual knowledge, with no duty of
inquiry, the manufacture, distribution, sale, offer for sale, marketing, import,
possession or use of any of the Products or Apps does not constitute an
infringement of any valid design patent,  (iii) to its actual knowledge based on
due care, the manufacture, distribution, sale, offer for sale, marketing,
import, possession or use of any Product or App related marketing materials
provided by SENSEONICS to ROCHE pursuant to this Agreement does not constitute
an infringement of any valid copyright of any Third Party in the Territory, (iv)
to its actual knowledge based on due care, the manufacture, distribution, sale,
offer for sale,  marketing, import, possession or use of any of the Products or
Apps under the trademarks of SENSEONICS does not constitute an infringement of
any valid trademark of any Third Party in the Territory, and in each case of
(i), (ii), (iii) and (iv), that no court proceeding or any other procedure for
infringement of such rights is pending against SENSEONICS with respect to the
Products or Apps.

(b)(1) In the event that the manufacture, distribution, sale, offer for sale,
marketing, import, possession or use, as applicable, of the Products or Apps, is
alleged to infringe Third Party intellectual property rights in the Territory or
in the view of a Party there is a reasonable risk of infringement or an
injunction in the Territory, the Party shall provide written notice to the other
Party of such potential infringement or injunction risk without delay
(“Infringement Notice”).

 





20

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



(2) Upon receipt of a preliminary injunction furnished by a court, a request for
a preliminary injunction furnished by a Third Party or a court, a complaint in a
litigation proceeding furnished by a Third Party or court and the aforementioned
alleges or rules that the manufacture, distribution, sale, offer for sale,
marketing, import, possession or use, as applicable, of the Products or Apps, by
a Party infringes Third Party intellectual property rights in the Territory (all
“Infringement Action”) the other Party shall be notified of the Infringement
Action without delay and shall have the right to assess the risk for thirty (30)
days. The Parties shall then discuss and agree on how to resolve the
infringement risk or agree on its mitigation. Each Party shall have the right to
suspend marketing and distributing the Products or Apps in the Territory under
the following conditions: x) immediately after receipt of an Infringement Action
once the other Party is informed, xx) when the Parties mutually agree on the
suspension, or xxx) after expiry of the hundred and eighty (180) days from the
receipt of the Infringement Notice or the Infringement Action by the other Party
in the event the Parties do not agree on how to resolve the infringement risk or
agree on its mitigation. In the event that either Party  exercised its above
right to suspend marketing and distributing the Products or Apps in the
Territory, ROCHE shall have the right to terminate the Agreement with immediate
effect in which event SENSEONICS will refund the amounts paid by ROCHE to
SENSEONICS for Products in ROCHE’s inventory that are returned to SENSEONICS.

(3) Notwithstanding the thirty (30) day assessment period described above, if
any action is required in response to an Infringement Action to protect a
Party’s rights prior to the end of such thirty (30) day period, then such Party
shall be permitted to take any such required action, provided that such Party
reasonably consults with the other Party.

(4) In the event of an Infringement Notice or Infringement Action, SENSEONICS
may, in its sole discretion and at its sole expense, elect to either (i) use
best efforts to promptly procure for ROCHE and its Customers the necessary
rights with respect to such Products and the Apps in the Territory in accordance
with this Agreement and the EULA, as applicable, (ii) use best efforts to
promptly replace or modify the Products and/or Apps as quickly as possible, as
applicable, so as to make the Products and Apps non-infringing, or (iii)
terminate ROCHE’s and/or such Customers’ rights relating thereto by written
notice effective upon receipt under the conditions x) to xxx) set forth in
Section 6.4(b)(2) above.  SENSEONICS may, in its sole discretion, enter into a
settlement with the Third Party, including but not limited to obtaining the
rights described in (i) above.  After receipt of the Infringement Notice or
Infringement Action, (A) ROCHE shall suspend marketing and distributing the
Product in the Territory on its own motion under the conditions x) to xxx) set
forth in Section 6.4(b)(2) above or as directed by SENSEONICS under the
conditions x) to xxx) laid out in Section 6.4(b)(2) above until SENSEONICS
completes either (i), (ii) or (iii) above, (B) the Minimum Requirement shall be
automatically suspended for any period of time under which ROCHE is suspended
from marketing and distributing the Product in the Territory and (C) ROCHE shall

 





21

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



have the option but not obligation to extend the term of the Agreement to
account for any period of time under which ROCHE was suspended from marketing
and distributing the Product in the Territory. If SENSEONICS terminates pursuant
to (iii) above, ROCHE shall remove all Product from the market and shall cease
distributing the Product in the Territory as directed by SENSEONICS. 

(5) In the event that SENSEONICS is enjoined from making, supplying, selling,
licensing, or otherwise distribution the Products or Apps in the Territory (or
in the view of SENSEONICS there is a reasonable risk of infringement or an
injunction in the Territory), and/or ROCHE is enjoined from selling Products or
the Apps as a result of charges of infringement or misappropriation of
intellectual property rights in the Territory (or in the view of ROCHE there is
a reasonable risk of infringement or an injunction in the Territory), such
injunction or reasonable view shall not constitute a breach of this Agreement. 

(6) In the event the Product(s) or App(s) are enjoined in the Territory or if a
Party sent an Infringement Notice to the other Party or informs the other Party
about an Infringement Action, SENSEONICS shall have the right to remove such
Product(s) or App(s) from Exhibit 1 and terminate ROCHE’s rights with respect
thereto by written notice effective upon receipt under the conditions x) to xxx)
laid out in Section 6.4(b)(2) above; in which event SENSEONICS will refund the
amounts paid by ROCHE to SENSEONICS for Products in ROCHE’s inventory that are
returned to SENSEONICS.

(7) In the event the Product(s) or App(s) are enjoined in the Territory, or if a
Party received an Infringement Action, ROCHE shall have the right to terminate
the Agreement with immediate effect, in which event SENSEONICS will refund the
amounts paid by ROCHE to SENSEONICS for Products in ROCHE’s inventory that are
returned to SENSEONICS. If SENSEONICS sent an Infringement Notice to ROCHE or if
ROCHE sent an Infringement Notice to SENSEONICS, ROCHE shall have the right to
terminate the Agreement i) when the Parties mutually agree on the termination,
or ii) after expiry of the hundred and eighty (180) days from the receipt of an
Infringement Notice or Infringement Action by the other Party in the event the
Parties do not agree on how to resolve the infringement risk or agree on its
mitigation, in which event SENSEONICS will refund the amounts paid by ROCHE to
SENSEONICS for Products in ROCHE’s inventory that are returned to SENSEONICS.

(c)Subject to the terms of Section 9.3, SENSEONICS shall defend, indemnify and
hold harmless ROCHE against any and all claims, actions, suits, proceedings,
losses, damages, liabilities, costs and expenses (including reasonable
attorney’s fees) related to or resulting from a claim that the manufacture,
distribution, sale, offer for sale, marketing, import, possession  or use of the
Products prior to receipt of the Infringement Notice or Apps infringes any
issued patent, copyright, trademark, trade secret or any other intellectual
property right of any Third Party in the Territory. SENSEONICS’ maximum
aggregate liability under this Section 6.4(c) shall not exceed [***]. The
foregoing expresses ROCHE’s

 





22

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



sole remedy, and SENSEONICS’s sole liability, for any claim of infringement or
misappropriation.

(d)SENSEONICS shall have no liability for any infringement or misappropriation
claim resulting from the use or combination of the Products or Apps with goods,
materials, or services not supplied by SENSEONICS unless the Products or Apps
are used or combined within the scope of the use or combination specified by the
Product or the Apps. SENSEONICS shall have no liability for any infringement or
misappropriation claim resulting from any modification or alteration of the
Products or Apps, where such infringement or misappropriation claim results from
the use, combination, modification or alteration (each an “IP Exception”).  

6.5Trademarks. 

The Parties recognize that any existing trade names, trademarks and copyrighted
materials of either Party are the exclusive property of such Party. Any
unauthorized use of such trade names, trademarks and copyrighted materials by
either Party is expressly prohibited.  Notwithstanding the foregoing, during the
term of this Agreement, ROCHE may use, on a royalty-free basis, the trademarks,
trade names and copyrighted materials (other than software) of SENSEONICS with
respect to the Products and Apps solely to carry out the distribution of
Products or Apps under this Agreement and subject to the other provisions of
this Agreement and any applicable SENSEONICS guidelines with respect to such
intellectual property.

6.6Protection of Rights.

ROCHE shall not omit or alter any patent numbers, trade names, trademarks, CE
marks, numbers, serial numbers or other SENSEONICS markings affixed on the
Products or Apps obtained from SENSEONICS, or alter Product labeling, except
with the prior written consent of SENSEONICS. SENSEONICS shall be responsible to
ensure that the marking of Products or Apps complies with the law in the
Territory and shall indemnify ROCHE against any claim by a Third Party which is
based on false marking of the Products or Apps.

7.              PACKAGE INSERTS AND TRADE DRESS

7.1Package Inserts. For each of the Products, SENSEONICS will develop package
inserts consistent with the forms customarily used by SENSEONICS.

7.2Trade Dress. ROCHE acknowledges that the Products and Apps will be marketed
under SENSEONIC’s name and trade dress. ROCHE will not private label the
Products or Apps without SENSEONICS’ prior written consent. However, either
Party shall have the right to request good faith negotiations on a potential
co-branding scenario. SENSEONICS will provide Product packaging suited for the
Territory at its own cost.

 





23

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



8.              CONFIDENTIALITY

8.1Confidential Information.   “Confidential Information” of a Party shall mean
all disclosures of proprietary and confidential information hereunder (i) which
are in writing and clearly identified as being “Confidential”; or (ii) if
disclosed orally, which are reduced to writing within thirty (30) days of oral
disclosure and clearly identified as being “Confidential”. Confidential
Information of SENSEONICS also includes all software, whether or not identified
as “Confidential”.  Except to the extent expressly authorized by this Agreement
or otherwise agreed to by the Parties in writing, during the term of this
Agreement and for a period of five (5) years following the termination of this
Agreement (or in perpetuity with respect to trade secrets and software source
code), the receiving Party shall take such reasonable measures to maintain such
Confidential Information as confidential as it takes to protect its own
proprietary and Confidential Information, and shall not publish or otherwise
disclose such Confidential Information or use such Confidential Information for
any other purpose than for the performance of this Agreement. The following
information shall not be considered Confidential Information:

(a)information which was already known to the receiving Party, other than under
an obligation of confidentiality, at the time of disclosure by the other Party;
or

(b)information which was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the receiving Party; or

(c)information which becomes generally available to the public or otherwise part
of the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement; or

(d)information which was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation  not to
disclose such information; or

(e)information which was developed independently without reference to or
knowledge of Confidential Information received from the other Party hereunder,
as evidenced by the receiving Party’s own written records.

8.2Authorized Disclosure. Except as expressly provided otherwise in this
Agreement, a receiving Party may use and disclose Confidential Information of
the disclosing Party as follows: (a) to the receiving Party’s Affiliates,
employees, officers, directors, agents, and/or consultants under appropriate
confidentiality provisions no less stringent than those in this Agreement, in
connection with the performance of its obligations or exercise of its rights
under this Agreement; or (b) to the extent such disclosure is reasonably
necessary in defending litigation, complying with applicable governmental
regulations or otherwise

 





24

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



required by Applicable Law; provided, however, that if a receiving Party is
required by Applicable Law to make any such disclosure of a disclosing Party’s
Confidential Information it will, except where impracticable for necessary
disclosures, for example in the event of medical emergency, give reasonable
advance notice to the disclosing Party of such disclosure requirement and will
use its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; or (c) to potential or actual acquirers,
merger candidates or investors or venture capital firms, investment bankers or
other financial institutions or investors, provided that in connection with such
disclosure, such receiving Party shall inform each disclosee of the confidential
nature of such Confidential Information and cause each disclosee to treat such
Confidential Information as confidential; or (d) to the extent mutually agreed
to in writing by the Parties; provided, however, that, in each of the above
situations, the receiving Party shall remain responsible for any failure by any
person who receives the Confidential Information pursuant to this Section 8.2 to
treat such Confidential Information as required under this Article 8. No
Confidential Information concerning any ROCHE Products or Apps shall be
disclosed to Third Parties by SENSEONICS.

8.3Disclosure of Agreement.   Each Party shall be permitted to disclose the
terms of this Agreement, in each case under appropriate confidentiality
provisions substantially equivalent to those of this Agreement, to any actual or
potential investors, acquirers, merger partners, or purchasers of assets of such
Party and to the professional advisors thereof.  Each Party shall give the other
Party a reasonable opportunity to review all filings with any applicable
securities exchange, including the United States Securities and Exchange
Commission, describing the terms of this Agreement prior to submission of such
filings, and shall give due consideration to any reasonable comments by the
non-filing Party relating to such filing, including without limitation the
provisions of this Agreement for which confidential treatment should be sought.
SENSEONICS shall not be permitted to share the terms of this Agreement with
other distribution partners.

9.              INDEMNIFICATION

9.1Indemnification by SENSEONICS. SENSEONICS shall defend, indemnify and hold
ROCHE harmless against any costs, expenses, liabilities, damages, losses and
harm  (including reasonable attorney’s fees) (“Losses”), arising out of or
resulting from any Third Party suits, claims, actions, or demands (“Third Party
Claims”), to the extent related to or resulting from: (i) SENSEONICS’s breach of
any representation, warranty or guarantee set forth in this Agreement; (ii)
SENSEONICS’s breach of its obligations under this Agreement and failure or
inability to cure such breach in accordance with Section 10.2; or (iii)
SENSEONICS’s negligence or willful misconduct with regard to SENSEONICS’s
manufacture of any of the Products.

 





25

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



9.2Indemnification by ROCHE. ROCHE shall defend, indemnify and hold SENSEONICS
harmless against any Losses arising out of or resulting from any Third Party
Claims, to the extent related to or resulting from: (i) ROCHE’s breach of any
representation, warranty or guarantee set forth in this Agreement; (ii) ROCHE’s
breach of its obligations under this Agreement and failure or inability to cure
such breach in accordance with Section 10.2; or (iii) ROCHE’s negligence or
willful misconduct with regard to ROCHE’s using Products outside the
Specifications.

9.3Condition to Indemnification.  If either Party expects to seek
indemnification under this Agreement, it shall promptly give notice to the
indemnifying Party of the basis for such claim of indemnification.  If
indemnification is sought as a result of any Third Party claim or suit, such
notice to the indemnifying Party shall be given within fifteen (15) days after
receipt by the other Party of such claim or suit; provided, however, that the
failure to give notice within such time period shall not relieve the
indemnifying Party of its obligation to indemnify unless it shall be materially
prejudiced by the failure. Each Party shall fully cooperate with the other Party
in the defense of all such claims or suits, and each Party shall be obligated to
use commercially reasonable efforts to mitigate any damages for which it seeks
indemnification hereunder. No offer of settlement, settlement or compromise
shall be binding on a Party hereto without its prior written consent (which
consent shall not be unreasonably withheld) unless such settlement fully
releases such Party without any liability, loss, cost or obligation to such
Party.

9.4No Consequential Damages. EXCEPT FOR EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER ARTICLE 9 OR DAMAGES AVAILABLE FOR BREACHES OF ARTICLE 8, TO
THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW, NEITHER PARTY SHALL BE LIABLE
TO THE OTHER PARTY FOR ANY INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL OR
CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF REVENUE, PROFITS, OR DATA) ARISING FROM
OR IN CONNECTION WITH THIS AGREEMENT.





26

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



10.              TERM AND TERMINATION

10.1Term and Expiration. The term of this Agreement shall commence on the
Effective Date.  Unless terminated earlier in accordance with the terms hereof,
this Agreement shall expire on May 31, 2018, if the Minimum Requirements defined
for 2017 in Exhibit 4 are not met. In case the Minimum Requirements for 2017 are
met, the Agreement shall be automatically prolonged until December 31, 2018 at
which date it will then expire.  This Agreement may be terminated at any time
upon mutual written agreement of the Parties. Each Party shall have the right to
terminate this Agreement for cause as set out in Section 10.2.

10.2Termination for Cause. Upon any material breach of this Agreement by either
Party, the non-breaching Party may terminate this Agreement upon sixty (60) days
(or thirty (30) days in the event of a payment breach) written notice to the
breaching Party. The termination notice shall become effective at the end of
such sixty (60) day period (or thirty (30) day period in the event of a payment
breach) unless the breaching Party shall cure such breach within such period.
The Parties acknowledge that any failure by ROCHE to meet the Minimum
Requirement for any country(ies) within the Territory in any calendar year shall
be deemed a material breach of this Agreement with respect to such country(ies)
and SENSEONICS shall have the right to terminate this Agreement with respect
such country(ies) unless ROCHE cures such breach within six (6) months after the
end of the applicable calendar year.  Notwithstanding the foregoing, upon any
breach of Section 5.4 for failure to comply with any Anti-Corruption Laws, such
breach shall be deemed a material breach and the non-breaching Party may
terminate this Agreement upon fifteen (15) days notice to the breaching Party.

10.3Acquisition of SENSEONICS. If a Third Party acquires in one transaction or
as a result of a series of transactions at least fifty percent (50%) of the
outstanding voting common stock or equity of SENSEONICS and/or all or
substantially all of the business of SENSEONICS to which this Agreement relates,
whether in a merger, sale of stock, sale of assets, acquisition or other
transaction (an “Acquisition Event”), SENSEONICS shall promptly notify ROCHE of
such Acquisition Event (the “Notification Date”). Within seven (7) days
following the Notification Date, ROCHE shall provide written notification to
SENSEONICS of ROCHE’s election of either one of the following two options: (i)
that ROCHE shall permit such Third Party to assume the terms of this Agreement
in the place of SENSEONICS; or (ii) that ROCHE has elected to terminate this
Agreement with a transition period of the shorter of (a) eighteen (18) months
from the date of ROCHE’s written notice to the other Party or (b) the expiration
of the term of this Agreement pursuant to Section 10.1. During the notice
period, all rights and obligations of the Parties under this Agreement remain
unaffected.





27

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



10.4Termination for Insolvency. Either Party may terminate the Agreement upon
written notice to the other in the event that (a) the other Party files an
insolvency petition in bankruptcy or makes a voluntary assignment in bankruptcy
or petitions, applies for or acquiesces to the appointment of any receiver of
all of its properties, provided that such proceeding or receiver is not
discharged within sixty (60) days; (b) the adjudication of the other Party as
bankrupt; (c) the admission by the other Party in writing of its inability to
pay its debts as they become due; (d) the execution by the other Party of an
assignment, arrangement or reorganization of its assets for the benefit of its
creditors; (e) the filing by the other Party of a petition to be adjudged
bankrupt, or a petition or answer admitting the material allegations of a
petition filed against the other Party in any bankruptcy proceeding, or the acts
of the other Party to any other judicial proceeding intended to effect a
discharge of the debts of the other Party, in whole or in part; or (f) the other
Party for any reason ceases to do business.

10.5Consequences of Expiration or early Termination. Upon the expiration or
early termination of this Agreement:

(a) Each of ROCHE and SENSEONICS’s rights and obligations under this Agreement
with respect to the Territory (or, in the event of a partial termination on a
country-by-country basis, the terminated country(ies) within the Territory)
shall terminate.

(b) All trademarks, marks, trade names, patents, copyrights, designs, drawings,
formulas or other data, photographs, samples, literature, and sales and
promotional aids of every kind relating to the Products or Apps that are
SENSEONICS’ exclusive property shall remain the sole and exclusive property of
SENSEONICS (or its licensors).

(c)ROCHE shall not be released from paying any amount which may then be owed to
SENSEONICS or from any obligation to pay for any Products under any accepted
order from ROCHE which was not delivered prior to such termination. In the event
of any termination of this Agreement, all obligations owed by ROCHE to
SENSEONICS and to its Affiliates shall become due and payable within thirty (30)
days of the effective date of termination.

(d)Each Party shall return or destroy, and certify to such destruction of, all
Confidential Information of the other Party, except that each Party may maintain
one (1) copy for archival purposes solely to confirm compliance with the
provisions of Article 8.

(e)In the event SENSEONICS terminates this Agreement upon a material breach by
ROCHE and SENSEONICS was entitled to do so, ROCHE shall not be entitled to any
termination compensation, consequential damages, indemnity or other payment for
goodwill, lost profits, costs related to any employee or former employee, costs
of re-establishment or replacement of the business or any other expenses, or
rights relating to the business established by ROCHE.  ROCHE expressly
acknowledges any rights to such indemnity,

 





28

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



restitution, lost profits or compensation afforded to ROCHE by Applicable Law or
custom, and to the extent permissible under Applicable Law, expressly and
completely waives its rights to such benefits.

(f)ROCHE may, but is not obligated to, purchase the Safety Stock inventory held
by SENSEONICS upon expiration or any early termination of this Agreement by
SENSEONICS for any reason.

10.6Inclusive Remedy. Except as otherwise provided in this Agreement, each Party
shall have the rights and remedies set forth herein in addition to any other
remedies which it may have under applicable law. Each Party shall have the sole
discretion to determine which of its rights and remedies, if any, it shall
pursue and such Party shall not be required to exhaust any of its other rights
or remedies before pursuing any one of the rights and remedies set forth in this
Agreement.

10.7Survival. Expiration or early termination of this Agreement shall not
relieve either Party of its obligations incurred prior to expiration or early
termination. The obligations under Sections 4.13, 5.6, 6.2 (first paragraph),
6.4(c), 6.4(d), 10.5, 10.6 and 11.7,  and Articles 7, 8, 9 and 11 of this
Agreement, shall survive expiration or early termination of this Agreement or of
any extensions thereof for a period of five (5) years.

10.8Failure to obtain CE mark. If SENSEONICS does not obtain the CE mark for the
Product by September 30, 2016 this Agreement will automatically terminate thirty
(30) days thereafter.

11.              MISCELLANEOUS

11.1Notices. All notices, requests or other communications required or permitted
to be served under this Agreement to any Party shall be in writing and shall be
deemed to have been sufficiently given when delivered by personal service,
recognized courier providing evidence of delivery or sent by registered mail, or
facsimile, to the recipient addressed as follows:

(a)               If to ROCHE:

Roche Diabetes Care GmbH
Sandhofer Strasse 116
68305 Mannheim
Germany
Attention: Philipp Hoffmann, Legal Counsel





29

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



(b)               If to SENSEONICS:

Senseonics Incorporated

20451 Seneca Meadows Parkway

Germantown, MD 20876-7005

USA

Attention: Don Elsey, Chief Financial Officer

All such communications shall be deemed to be effective on the day on which
personally served or delivered by such courier, or, if sent by registered mail,
on the fourth day following the date presented to the postal authorities for
delivery to the other Party (the cancellation date stamped on the envelope being
evidence of the date of such delivery), or if by facsimile, on the facsimile
date. Either Party may give to the other written notice of change of address, in
which event any communication shall thereafter be given to such Party as above
provided at such changed address.

11.2Assignment; Affiliates. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their successors and assigns.
Notwithstanding the foregoing, no Party hereto shall have the right to assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the other Party; provided, however, each
Party may assign, transfer or delegate its rights and obligations, in whole or
in part, under this Agreement without the consent of the other Party to any of
its Affiliates or to its Third Party successor/acquiror as a result of an
Acquisition Event of such Party, provided, that the foregoing does not limit
Roche’s rights under Section 10.3. In the event this Agreement is assigned by a
Party to its Affiliate, such Party hereby guarantees the performance by its
Affiliates obligations under this Agreement, and shall cause its Affiliates to
comply with the provisions of this Agreement in connection with such performance
and  any breach by such Party’s Affiliate of any of its obligations under this
Agreement shall be deemed a breach by such Party, and the other Party may
proceed directly against such Party without any obligation to first proceed
against such Party’s Affiliate.

11.3Waivers. Any waiver by either of the Parties hereto of any rights arising
from a breach of any covenants or conditions of this Agreement shall not be
construed as a continuing waiver of other breaches of the same nature or other
covenants or conditions of this Agreement.

11.4No Agency, Etc. This Agreement is not intended to create, nor should it be
construed as creating, an agency, joint venture, partnership or
employer-employee relationship between ROCHE and SENSEONICS. Each Party shall
act solely as an independent contractor and shall have no right, express or
implied, to act for or to sign in the name of or bind the other Party in any way
or to make quotations or to write letters under the name of the other Party or
to represent that the Party is in any way responsible for any acts or omissions
of such Party.





30

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



11.5Force Majeure. ROCHE and SENSEONICS shall not be liable for loss, damage,
detention or delay resulting from any cause whatsoever beyond its reasonable
control or resulting from and, including, without limitation, acts of terrorism,
fire, flood, strike, lock out, civil or military authority, insurrection, war,
embargo, prohibition by applicable government authority of the export/import of
each of the Products and not resulting from any action or omission by
SENSEONICS, container or transportation shortage or delay of SENSEONICS’s due to
such causes, and delivery dates shall be extended to the extent of any delays
resulting from the foregoing or similar causes. The Party so affected shall give
prompt notice to the other Party of such cause, and shall take whatever
reasonable steps are necessary to relieve the effort of such cause as rapidly as
reasonably possible. The Party giving such notice shall thereupon be excused
from such of its obligations hereunder as it is thereby disabled from performing
for so long as it is so disabled; provided, however, that such affected Party
shall commence and continue to take reasonable and diligent actions to cure such
cause.

11.6Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Germany absent its conflict of laws provisions. The
Parties agree that the United Nations Convention on Contracts for the
International Sale of Goods (1980) is specifically excluded from application to
this Agreement.

11.7Public Announcements. The Parties agree to consult with each other regarding
content and timing before issuing any press release or making any public
statement with respect to this Agreement or any other transaction contemplated
herein and, except as may be required by Applicable Law, shall not issue any
such press release or make any such public statement prior to obtaining the
written consent of the other Party. 

11.8Disputes and Jurisdiction. All disputes which may arise between the Parties
hereto in respect of this Agreement shall tried to be settled amicably through
mutual consultation within thirty (30) days of a written settlement request of
either Party. In the event that efforts to settle a dispute arising under this
Agreement are not successful, the Parties agree to the exclusive jurisdiction of
the competent courts in Hamburg, Germany, with the exclusion of any other
jurisdiction or arbitration.

11.9Exhibits. The Parties hereby agree to be bound by and fully perform the
terms, conditions, representations, warranties and obligations contained in the
Exhibits, attached hereto and made part hereof, as if the same were fully set
forth in this Agreement.

11.10Severability. If any provision of this Agreement is finally held to be
invalid, illegal or unenforceable by a court or agency of competent
jurisdiction, that provision shall be severed or shall be modified by the
Parties so as to be legally enforceable (and, to the extent modified, it shall
be modified so as to reflect, to the extent possible, the intent of the Parties)





31

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



and the validity, legality and enforceability of the remaining provisions shall
not be affected or impaired in any way.

11.11Amendments. Except as otherwise expressly provided herein neither this
Agreement nor any provision hereof may be amended or waived except by a written
instrument signed by the Party against whom enforcement of the amendment or
waiver is sought.

11.12Singular and Plural. Where the context hereto requires, the singular number
shall be deemed to include the plural and vice-versa.

11.13Headings. The headings of the articles, paragraphs and subparagraphs of
this Agreement have been added for the convenience of the Parties and shall not
be deemed a part hereof

11.14Calendar Days. All references to “days” in this Agreement shall be
interpreted as calendar days unless expressly stated otherwise.

11.15Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute a single Agreement.

11.16Final Agreement. This Agreement, as of the Effective Date, is the sole
understanding and agreement of the Parties hereto with respect to the subject
matter hereof and supersedes all other such prior agreements and understandings.





32

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the Effective Date.

Senseonics Incorporated

 

 

 

 

 

 

 

By:

/s/ Tim Goodnow, Ph.D.

 

Name:

Tim Goodnow, Ph.D.

 

Title:

President & CEO

 

Date:

May 24, 2016

 

 

 

 

 

 

Roche Diagnostic International AG

 

Basel Branch Diabetes Care

 

 

 

 

 

 

 

By:

/s/ Dr. Edwin Sonnenschein

By:

/s/ Antonietta Pedrazzetti

Name:

Dr. Edwin Sonnenschein

Name:

Antonietta Pedrazzetti

Title:

Global Head Legal Diabetes Care

Title:

Global Head Business Development,

 

 

Strategy and Licensing

Date:

May 23, 2016

 

 

 

 

 

 

 

 

Roche Diabetes Care GmbH

 

 

 

 

 

 

 

By:

ppa. /s/ Dr. Edwin Sonnenschein

By:

i.V. /s/ Philipp Hoffmann

Name:

Dr. Edwin Sonnenschein

Name:

Philipp Hoffmann

Title:

Global Head Legal Diabetes Care

Title:

Legal Counsel Diabetes Care

Date:

May 23, 2016

 

 





33

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Exhibit List

Exhibit 1 - Products and Apps

Exhibit 2 – Product Specifications

Exhibit 3 – Territory

Exhibit 4 – Price and Minimum Requirement

Exhibit 5 – Shipping and Pallet Guidelines

 





34

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT 1

Products and Apps

Products

a.Eversense® Sensor – 90 day – A biosensor [***] implanted subcutaneously under
the skin with a duration of up to 90 days. 

b.Eversense® Insertion Kit—A disposable kit containing a Blunt Dissector and
Insertion Tool used for the implantation of the sensor subcutaneously. 

c.Eversense® Smart Transmitter – A reusable transmitter that wirelessly powers
the sensor, calculates glucose values and sends data to the mobile app via
Bluetooth Low Energy

d.Eversense® Adhesive Pack (30)—A 30-day supply of adhesive patch for use in
securing the smart transmitter on to the skin.

e.Eversense® Transmitter Armband – A biocompatible armband for use with securing
the smart transmitter on to the skin.

App

a.Eversense® Mobile App – An IOS and Android-platform application used to
display glucose data from the Eversense® Smart Transmitter.





35

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT 2

Product Specifications

(10 pages to follow)





36

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Title:  Hardware Requirements Specification - Sensor

Document #:

REQ-HRS-402

Revision:

07

Effective Date:

11/8/2015

Pages:

1 of 4

 

 

 

 

 

[***]

 





37

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Title:  Hardware Requirements Specification - Sensor

Document #:

REQ-HRS-402

Revision:

07

Effective Date:

11/8/2015

Pages:

2 of 4

 

 

 

 

 

[***]

 





38

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Title:  Hardware Requirements Specification - Sensor

Document #:

REQ-HRS-402

Revision:

07

Effective Date:

11/8/2015

Pages:

3 of 4

 

 

 

 

[***]

 





39

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Title:  Hardware Requirements Specification - Sensor

Document #:

REQ-HRS-402

Revision:

07

Effective Date:

11/8/2015

Pages:

4 of 4

 

 

 

 

[***]

 





40

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Title:  Hardware Requirements Specification - Transmitter

Document #:

REQ-HRS-401

Revision:

08

Effective Date:

7/7/2015

Pages:

1 of 6

 

 

 

 

[***]

 





41

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Title:  Hardware Requirements Specification - Transmitter

Document #:

REQ-HRS-401

Revision:

08

Effective Date:

7/7/2015

Pages:

2 of 6

 

 

 

 

[***]





42

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Title:  Hardware Requirements Specification - Transmitter

Document #:

REQ-HRS-401

Revision:

08

Effective Date:

7/7/2015

Pages:

3 of 6

 

 

 

 

[***]





43

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Title:  Hardware Requirements Specification - Transmitter

Document #:

REQ-HRS-401

Revision:

08

Effective Date:

7/7/2015

Pages:

4 of 6

 

 

 

 

[***]





44

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Title:  Hardware Requirements Specification - Transmitter

Document #:

REQ-HRS-401

Revision:

08

Effective Date:

7/7/2015

Pages:

5 of 6

 

 

 

 

[***]

 





45

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Title:  Hardware Requirements Specification - Transmitter

Document #:

REQ-HRS-401

Revision:

08

Effective Date:

7/7/2015

Pages:

6 of 6

 

 

 

 

[***]





46

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT 3

Territory

 

·



Germany

·



Italy

·



Netherlands

 





47

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT 4

Price:

 

 

Sensor Insertion Kit -- Includes Blunt Dissector, Insertion Tool, Insertion
Template, Adhesive Patch 30-Pack (3). Insertion and Removal Instruction Guide

Sensor Kit – Includes Sensor Pouch

 

 

Smart Transmitter

Power Supply

User Guide

Quick Reference Guide

 

 

Eversense®

Sensor Pack

Contains the following:

1Sensor Insertion Kit -- Includes Blunt
Dissector, Insertion Tool, Insertion
Template, Adhesive Patch 30-Pack
(3). Insertion and Removal Instruction
Guide

1Sensor Kit – Includes Sensor Pouch

Eversense®

Smart Transmitter

Pack

Contains the following:

1  Smart Transmitter

1Power Supply

1User Guide

1Quick Reference Guide

Price*

[***]

[***]

The prices are calculated on consistent economics: in case Sensor and/or
Transmitter life is changed, the Minimum requirements for the Sensors and/or
Transmitters will be adjusted accordingly.

Minimum Requirement:

 

Eversense®

Sensor Pack

Eversense®

Smart Transmitter Pack

2017

[***]

[***]

2018

[***]

[***]

The Minimum Requirements defined for 2018 are to be understood on a “pro rata”
basis in case the Agreement terminates on May 31, 2018.

 

*Conversion rate as per May 2, 2016 (1 USD = 0,8702 EUR)

 

 

 



48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH

OMITS THE INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT. OMISSIONS
ARE DESIGNATED

BY [* * *]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND

EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT 5

Shipping and pallet guidelines

(10 pages to follow)

 

[***]

 

49

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT, WHICH
INCLUDE THIS AND TEN

ADDITIONAL PAGES OF OMISSIONS. THE COPY FILED HEREWITH OMITS THE INFORMATION
SUBJECT TO A REQUEST

FOR CONFIDENTIAL TREATMENT. OMISSIONS ARE DESIGNATED BY [* * *]. A COMPLETE
VERSION OF THIS EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

--------------------------------------------------------------------------------